UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 14, 2015 Excel Corporation (Exact Name of Registrant as Specified in Charter) Delaware 333-173702 27-3955524 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6363 North State Highway 161 Suite 310 Irving TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 476-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 14, 2015, Excel Corporation announced the results of its operations for the three and six months ended June 30, 2015. A copy of the press release is furnished as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information furnished on this Form8-K, including the attached exhibit, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, regardless of any general incorporation provisions in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits ExhibitNo. Description Press Release dated August 14, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 14, 2015 EXCEL CORPORATION By: /s/ Robert L. Winspear Name: Robert L. Winspear Chief Financial Officer 3 EXHIBIT INDEX ExhibitNo. Document Press release dated August 14, 2015 4
